         Case 1:17-cv-08118-PGG Document 91 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WASHINGTON STATE INVESTMENT
 BOARD,

                            Plaintiff,                           ORDER

              - against -                                   17 Civ. 8118 (PGG)

 ODEBRECHT S.A, CONSTRUTORA
 NORBERTO ODEBRECHT S.A.,
 ODEBRECHT ENGENHARIA E
 CONSTRUÇÃO S.A., and ODEBRECHT
 FINANCE LTD.,
                    Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference scheduled for October 1, 2020 is

adjourned sine die.

Dated: New York, New York
       September 15, 2020
